Exhibit 10.4

 

 

SUNRISE SENIOR LIVING INVESTMENTS, INC.

 

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

dated as of October 1, 2012

 

--------------------------------------------------------------------------------

 

Health Care REIT, Inc.,

as Lender

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of October 1, 2012 (this “Agreement”), among Sunrise
Senior Living Investments, Inc. (the “Borrower”) and Health Care REIT, Inc., as
lender (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lender from time to time after the
Effective Date and prior to the Final Advance Date make Loans to the Borrower on
the terms and conditions hereinafter set forth; and

 

WHEREAS, the Lender is willing, on the terms and conditions hereinafter set
forth, to make such Loans;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS

 

“Agreement”:  this Credit Agreement, as amended, supplemented or modified from
time to time.

 

“Beaconsfield Facility”: the senior living facility located at 30-34 Station
Road, Beaconsfield, Bucks, HP9 1AB, England.

 

“Borrower”:  as defined in the preamble.

 

“Borrowing”:  the making of Loans.

 

“Borrowing Date”:  any Business Day, specified in a notice pursuant to Section
3.1 as a date on which the Borrower requests that the Lender make Loans
hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which banks
in New York City, New York are authorized or required by law to be closed.

 

“Calculation Date”:  the Effective Date and the Business Day before each Monthly
Payment Date thereafter.

 

“Change of Control”: the occurrence of any of the following: (1) the direct or
indirect sale, lease, transfer conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Parent and its Subsidiaries taken as a whole to any “person” (as
that term is used in Section 13(d) of the Exchange Act), other than pursuant to
the Merger Agreement; (ii) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any “person” (as defined above), other than the Lender and its affiliates,
becomes the beneficial owner, directly or indirectly, of more than 50% of the
voting stock of the Parent measured by voting power rather

 

1

--------------------------------------------------------------------------------


 

than number of shares; or (iii) the Parent ceases to own, directly or
indirectly, 100% of the equity interests of the Borrower.

 

“Collateral”:  as defined in Section 6.8.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Dollar Equivalent”: the amount of Dollars that is the equivalent of the
referenced foreign currency, as determined by a leading bank selected by the
Borrower in New York, New York.

 

“Dollars” and “$”:  the lawful currency of the United States of America.

 

“Effective Date”:  the date of the execution of this Agreement by all parties
hereto.

 

“Embargoed Person”: (i) any country or territory that is the subject of a
sanctions program administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or (ii) any party that (w) is publicly
identified on the most current list of “Specially Designated Nationals and
Blocked Persons” published by the OFAC, (x) is a “designated national” pursuant
to OFAC’s Cuban Assets Control Regulations (31 C.F.R. 515.305), (y) resides, is
organized or chartered, or has a place of business in a country or territory
that is the subject of a sanctions program administered by OFAC or (z) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading with the
Enemy Act, or any other applicable laws.

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement, if any, for the giving of notice, the lapse of time, or both, has
been satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934.

 

“Final Advance Date”: December 31, 2012.

 

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

 

“GBP”:  the lawful currency of Great Britain.

 

“Glen Cove Facility”:  the MSH Facility known as Sunrise of Glen Cove, located
at 39 Forest Avenue, Glen Cove, NY 11542.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“HBLR Advance”: a Loan in an amount up to $53,000,000 (Fifty-Three Million
Dollars).

 

2

--------------------------------------------------------------------------------


 

“HBLR Equity Interests”: the equity interests to be transferred to the Borrower
pursuant to the HBLR PSA.

 

“HBLR Facilities”: the four senior living facilities whose equity interests
comprise the HBLR Equity Interests

 

“HBLR PSA”: the Purchase and Sale Agreement, dated as of August 21, 2012, by and
among HVP Sun Investor II, LLC and the Borrower.

 

“Hunter Mill Facility”: the MSH Facility known as Sunrise of Hunter Mill,
located at 2863 Hunter Mill Road, Oakton, VA 22124.

 

“Information”: as defined in Section 8.5.

 

“Lender”: as defined in the preamble.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever.

 

“Loan”:  as defined in Section 2.1.

 

“Loan Commitment”:  the Lender’s obligation pursuant to Section 2.1 to make
Loans.

 

“Loan Commitment Amount”:  as defined in Section 2.2.

 

“Loan Documents”:  the collective reference to this Agreement and each other
instrument, document or agreement required to be delivered pursuant hereto or
thereto.

 

“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect upon, the business, assets or financial condition of the Parent
and its Subsidiaries, taken as a whole, or (b) a material adverse effect upon
the legality, validity or enforceability against the Borrower of any Loan
Documents.

 

“Maturity Date”:  December 31, 2013.

 

“Merger Agreement”: the Agreement and Plan of Merger by and among the Parent,
Brewer Holdco, Inc., Brewer Holdco Sub, Inc., the Lender and Red Fox, Inc.,
dated as of August 21, 2012, as amended, amended and restated, supplemented or
otherwise modified.

 

“Monthly Payment Date”:  the first day of each calendar month (beginning with
November 1, 2012) or, if any such day is not a Business Day, the preceding
Business Day.

 

“MSH Advance”: a Loan in an amount up to $312,000,000 (Three Hundred Twelve
Million Dollars).

 

“MSH Equity Interests”: the equity interests to be transferred to the Borrower
pursuant to the MSH PSA.

 

3

--------------------------------------------------------------------------------


 

“MSH Facilities”: the twelve senior living facilities whose equity interests
comprise the MSH Equity Interests.

 

“MSH PSA”: the Purchase and Sale Agreement, dated as of August 21, 2012, by and
among HVP Sun Investor LLC and the Borrower.

 

“MSREF Advance”: a Loan in an amount up to the Dollar Equivalent of
GBP64,500,000 (Sixty-Four Million Five Hundred Thousand Great Britain Pound
Sterling) determined as of the date of such advance.

 

“MSREF Equity Interests”: the equity interests to be transferred to an affiliate
of the Borrower pursuant to the MSREF PSA.

 

“MSREF Facilities”: the seventeen senior living facilities whose equity
interests comprise the MSREF Equity Interests.

 

“MSREF PSA”: to the Purchase and Sale Agreement, dated as of August 22, 2012, by
and among Sunrise Senior Living International Limited Partnership, Morgan
Stanley Real Estate Fund VI Special-A International, L.P., MSREF VI Special-B
C.V., Morgan Stanley Real Estate Fund VI International-T, L.P., MSREF VI TE C.V.
and Morgan Stanley Real Estate Investors VI International, L.P.

 

“Notice of Borrowing”: as defined in Section 3.1.

 

“OFAC”: as defined in the definition of “Embargoed Person”.

 

“One-Month LIBOR”:  the rate per annum determined by the Lender to be the
arithmetic mean of the offered rates for deposit in Dollars for a one-month
period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page at approximately 11:00 a.m. (London time) on a Calculation Date.

 

“Organizational Documents” means the charter, articles or certificate of
organization or incorporation and by-laws or other organizational or governing
documents of such Person.

 

“Other Lender Loans”:  loans that may be advanced by the Lender or any of its
Subsidiaries to the Parent or any of its Subsidiaries after the Effective Date
(other than loans advanced under this Agreement pursuant to the HBLR Advance,
the MSH Advance and/or the MSREF Advance).

 

“Other MSREF Facilities”: all MSREF Facilities other than the Beaconsfield
Facility and Sonning Facility.

 

“Parent”: Sunrise Senior Living, Inc.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

4

--------------------------------------------------------------------------------


 

“Sonning Facility”: the senior living facility located at Old Bath Road,
Sonning, Berks, RG4 6TQ, England.

 

“Subsidiary”: any corporation, association or other business entity of which
more than 50% of the total voting power of shares of capital stock entitled to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof).

 

“Telerate British Bankers Assoc. Interest Settlement Rates Page”:  the display
designated as Page 3750 on the Telerate System Incorporated Service (or such
other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market).

 

“Termination Date”:  the date of occurrence of a Termination Event.

 

“Termination Event”:  (i) any Event of Default shall have occurred and any
notice required to cause the Loans to become due and payable shall have been
given and (ii) the Maturity Date.

 

SECTION 2.           COMMITMENTS

 

2.1           The Facility.  Subject to the terms and conditions of this
Agreement (including, without limitation, those contained in Section 5), the
Lender agrees to make available to the Borrower term loans (“Loans”) in Dollars
in an aggregate amount equal to the Loan Commitment Amount.

 

2.2           Commitment Amounts.  The “Loan Commitment Amount” is the sum of
(i) $365,000,000 (Three Hundred Sixty-Five Million Dollars) plus (ii) the Dollar
Equivalent of GBP64,500,000 (Sixty-Four Million Five Hundred Thousand Great
Britain Pound Sterling) determined as of the date of the MSREF Advance.  The
Borrower may permanently reduce the Loan Commitment Amount, in whole or in part,
upon three Business Days’ prior written notice to the Lender.

 

2.3           Proceeds of Loans.  The Loans borrowed in: (i) the MSH Advance may
only be used by the Borrower to (x) purchase the MSH Equity Interests and (y)
repay existing mortgage debt on the MSH Facilities (and related defeasance and
prepayment costs), (ii) the HBLR Advance may only be used by the Borrower to
purchase the HBLR Equity Interests and (iii) the MSREF Advance may only be used
by the Borrower to (x) purchase the MSREF Equity Interests, (y) repay existing
mortgage debt on the Sonning Property and Beaconsfield Property (and related
defeasance and prepayment costs) and (z) make subsequent loans to one or more of
its Subsidiaries, including, without limitation, Sunrise Senior Living
International Limited Partnership, to enable such Subsidiary to purchase the
MSREF Equity Interests or repay existing mortgage debt on the Sonning Property
and Beaconsfield Property (and related defeasance and prepayment costs).

 

5

--------------------------------------------------------------------------------


 

SECTION 3.           GENERAL PROVISIONS APPLICABLE TO LOANS.

 

3.1           Procedure for Borrowings.  The Borrower may request the following
Borrowings at least three Business Days prior to the Final Advance Date: (i) the
MSH Advance, (ii) the HBLR Advance and (iii) the MSREF Advance.  Any Borrowings
hereunder must be made on a Business Day.  The Borrower shall give the Lender
irrevocable notice (which notice must be received by the Lender prior to 10:00
a.m. (New York City time) three Business Days prior to the requested Borrowing
Date) (a “Notice of Borrowing”).  Subject to the satisfaction of the conditions
to such Borrowing, the Lender shall promptly make available funds equal to the
amount of the Loan to the Borrower by wire transfer to the account specified in
the Notice of Borrowing.  After the Final Advance Date, the Lender shall have no
further obligation to make any Loans hereunder.

 

3.2           Repayments and Prepayments.  The Borrower promises to make payment
in full of all unpaid principal of each Loan and all other unpaid obligations
hereunder at the Maturity Date (or on such earlier dates as this Agreement
requires).  The Lender may request a promissory note from the Borrower on the
Effective Date or at any time thereafter to evidence the Borrower’s obligations
hereunder.  Prior to the Maturity Date, the Borrower:

 

(a)           may, from time to time on any Business Day, subject to one
Business Day’s written notice, make a voluntary prepayment, in whole or in part,
of the outstanding principal amount of the Loans; provided, however, that all
voluntary partial prepayments of Loans shall be in an aggregate minimum amount
of $1,000,000 and integral multiples of $500,000 in excess thereof and any
amounts so repaid cannot be reborrowed; and

 

(b)           shall pay all interest and fees on the dates provided in this
Agreement.

 

Each prepayment of Loans made pursuant to this Section 3.2 shall be without
premium or penalty.

 

3.3           Interest Rates and Payment Dates.  (a)  Subject to Section 3.3(b)
hereof, all Loans shall bear interest for the period from and including the date
such Loans are made to, but excluding, the date such Loans are paid in full on
the unpaid principal amount thereof at a rate per annum equal to One-Month LIBOR
plus 5.00%.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, all Loans and all other amounts outstanding under this Agreement shall
bear interest at a rate per annum equal to One-Month LIBOR plus 7.00%.

 

(c)           Interest shall be payable in arrears on each Monthly Payment Date.

 

(d)           One-Month LIBOR shall be calculated by the Lender on the
Calculation Dates, with the rate determined on each Calculation Date applying to
all Loans outstanding for the period from such Calculation Date to the next
Calculation Date.  On each Calculation Date, the Lender shall provide prompt
written notice to the Borrower of the One-Month LIBOR to be applied to all
outstanding Loans in accordance with this clause (d).

 

6

--------------------------------------------------------------------------------


 

The failure of the Lender to provide prompt written notice of the On-Month LIBOR
to the Borrower shall not constitute a default of Lender’s obligations under
this Agreement.

 

3.4           Computation of Interest and Fees.  Interest in respect of Loans
shall be calculated on the basis of a 360 day year for the actual days elapsed.

 

3.5           Payments.  All payments (including prepayments) to be made by the
Borrower on account of principal, interest and fees shall be made without
set-off or counterclaim and shall be made to the Lender by wire transfer, in
Dollars and in immediately available funds at the account previously identified
in writing by the Lender to the Borrower.  If any payment hereunder is due and
payable on a day other than a Business Day, such payment shall be due and
payable on the immediately preceding Business Day.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender to enter into this Agreement and to make the
Loans, the Borrower hereby represents and warrants to the Lender that:

 

4.1           Organization.  The Borrower is a corporation duly formed and
validly existing under the laws of the Commonwealth of Virginia.

 

4.2           Corporate Power; Authority.  The Borrower has the corporate power
and authority to make, deliver and perform each of the Loan Documents to which
it is a party, and the Borrower has the corporate power and authority and legal
right to borrow hereunder.  The Borrower has taken all necessary corporate
action to authorize the execution, delivery and performance of each of the Loan
Documents to which the Borrower is a party and the Borrower has taken all
necessary corporate action to authorize the Borrowings hereunder.

 

4.3           Enforceable Obligations.  Each Loan Document to which the Borrower
is a party delivered on or prior to the date hereof (i) has been duly executed,
authorized and delivered on behalf of the Borrower and (ii) constitutes the
legal, valid and binding obligation of the Borrower, and is enforceable against
the Borrower in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

4.4           No Conflict with Organizational Documents.  The execution,
delivery and performance of each Loan Document to which the Borrower is a party,
the use of the proceeds of the Loans and the transactions contemplated by or in
respect of such use of proceeds will not violate the Organizational Documents of
the Borrower.

 

4.5           Senior Debt.  The Loans constitute senior obligations of the
Borrower and are not subordinated in right of payment to any other obligations
of the Borrower.

 

7

--------------------------------------------------------------------------------


 

SECTION 5.           CONDITIONS PRECEDENT

 

5.1           Conditions to Initial Loan.  The obligation of the Lender to make
its initial Loan is subject to the satisfaction or waiver pursuant to Section 8
immediately prior to or concurrently with the making of such Loan, as the case
may be, of the following conditions:

 

(a)           Agreement.  The Lender shall have received a counterpart of this
Agreement duly executed and delivered by a duly authorized officer of the
Borrower.

 

(b)           Parent Guaranty.  The Lender shall have received a reasonably
acceptable guaranty agreement executed by the Parent pursuant to which the
Parent has guaranteed the Borrower’s obligations under this Agreement.

 

(c)           Resolutions.  The Lender shall have received resolutions of the
board of directors of the Borrower approving and authorizing the execution,
delivery and performance of the Loan Documents to which the Borrower is a party,
certified as of a recent date by the Borrower’s secretary, an assistant
secretary or any other senior corporate officer as being in full force and
effect without modification or amendment.

 

(d)           Incumbency Certificate.  The Lender shall have received incumbency
certificates of the senior corporate officers of the Borrower executing the Loan
Documents to which the Borrower is a party.

 

5.2           Conditions to All Loans.  The obligation of the Lender to make any
Loan is subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date:

 

(a)           Representation and Warranties.  Each of the representations and
warranties made in or pursuant to Section 4 shall be true and correct in all
material respects on and as of such Borrowing Date as if made on and as of such
date.

 

(b)           MSH Advance.  If the requested Loan is the MSH Advance, the
contemporaneous purchase of the equity interests in the MSH Facilities by the
Borrower pursuant to the MSH PSA.

 

(c)           HBLR Advance.  If the requested Loan is the HBLR Advance, the
contemporaneous purchase of the equity interests in the HBLR Facilities by the
Borrower pursuant to the HBLR PSA.

 

(d)           MSREF Advance.  If the requested Loan is the MSREF Advance, the
contemporaneous purchase of the equity interests in the MSREF Facilities by the
Borrower or its affiliates pursuant to the MSREF PSA.

 

Each Borrowing hereunder shall constitute a representation and warranty by the
Borrower as of such Borrowing Date that the conditions in Sections 5.1 and 5.2
have been satisfied.

 

8

--------------------------------------------------------------------------------


 

SECTION 6.           COVENANTS

 

The Borrower shall, so long as the Loan Commitments remain in effect, any Loan
remains outstanding and unpaid or any other amount is owing to the Lender:

 

6.1           Financial Statements.  Furnish to the Lender:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Parent, a copy of the audited consolidated
balance sheet of the Parent and related statements of income and cash flows of
the Parent as of the end of and for such fiscal year, and related notes thereto
setting forth in comparative form the figures for the previous fiscal year and
accompanied by a customary “management discussion & analysis” section, all
reported on by an independent public accountant of national recognized standing
and certified by a senior financial officer of the Parent to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition as of the end of and for such fiscal year and results of
operations and cash flows of the Parent and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Parent, the unaudited consolidated balance sheet and related statements
of income and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or in
the case of the balance sheet, as of the end of) the previous fiscal year and
results of operations and cash flows of the Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and certified by
a senior financial officer of the Parent to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition, results of operations and cash flows as of the end of and for such
fiscal quarter, subject to normal year-end audit adjustments and the absence of
footnotes and accompanied by a customary “management discussion & analysis”; and

 

(c)           as soon as available, but in any event not later than 30 days
after the end of each calendar month, internal monthly financial statements for
each of the MSH Facilities, HBLR Facilities and MSREF Facilities that the Parent
or its Subsidiaries has owned 100% of the equity interests in for the full
preceding calendar month certified by a senior financial officer of the Borrower
to the effect that such financial statements present fairly in all material
respects the financial performance and results of operations and cash flows of
such facilities.

 

The internal monthly financial statements required by clause (c) above need not
be prepared in accordance with GAAP and are subject to quarter-end and year-end
adjustments in all respects.

 

6.2           Conduct of Business and Maintenance of Existence.  Continue to
engage in business of the same general type as now conducted by it, and
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all rights, privileges, franchises,
copyrights, trademarks and trade names necessary or desirable in the

 

9

--------------------------------------------------------------------------------


 

normal conduct of its business except for rights, privileges, franchises,
copyrights, trademarks and trade names the loss of which would not in the
aggregate reasonably be anticipated to have a Material Adverse Effect; and
comply with all applicable Requirements of Law except to the extent that the
failure to comply therewith would not, in the aggregate, reasonably be
anticipated to have a Material Adverse Effect.

 

6.3           Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition (ordinary wear
and tear excepted), except to the extent that the failure to do so would not, in
the aggregate, reasonably be anticipated to have a Material Adverse Effect; and

 

(b)           Maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts as are usually maintained
by, and against at least such risks as are usually insured against in the same
general area, by companies engaged in the same or a similar business; provided
that the Borrower may self-insure to the extent consistent with past practice.

 

6.4           Inspection of Property; Books and Records.  Keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities which
permit financial statements to be prepared in conformity with GAAP and all
Requirements of Law; and permit representatives of the Lender upon reasonable
notice to visit and make a reasonable inspection of any of its properties and
reasonably examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be requested upon reasonable
notice.

 

6.5           Notices.  Promptly give notice to the Lender:

 

(a)           of the occurrence of any Default or Event of Default then known to
the Borrower;

 

(b)           of any litigation, investigation or proceeding which may exist at
any time between the Borrower and any Governmental Authority, or receipt of any
notice of any environmental claim or assessment against the Borrower by any
Governmental Authority, which in any such case would reasonably be anticipated
to have a Material Adverse Effect; and

 

(c)           of the commencement of any litigation or proceeding against the
Borrower which if adversely determined would reasonably be anticipated to have a
Material Adverse Effect.

 

Each notice pursuant to this Section 6.5 shall be accompanied by a statement of
an authorized officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.

 

6.6           Compliance with Interim Operating Covenants in Merger Agreement. 
Except as otherwise consented to (whether hereunder or under the Merger
Agreement) by the Lender, the Borrower shall at all times comply with, and cause
the Parent and its Subsidiaries to comply with, the provisions of Section 6.1 of
the Merger Agreement.

 

10

--------------------------------------------------------------------------------


 

6.7           Certain Amendments.  Without the prior written consent of the
Lender, the Borrower shall not, and shall cause its affiliates not to, amend the
terms of the existing loans, joint venture agreements or management agreements
relating to the HBLR Facilities, the MSH Facilities or the MSREF Facilities in a
manner that is adverse to the Lender.

 

6.8           Security.  The Borrower shall, and shall cause its affiliates to,
use commercially reasonable efforts to promptly, if practicable, concurrently
with the applicable Advance (and, in any event, shall so secure the Loans
hereunder (1) in the case of the security described in clause (i) of this
sentence, no later than 45 days after the MSH Advance and (2) in the case of the
security described in clause (ii) of this sentence, no later than 45 days after
the MSREF Advance) secure on an equal and ratable basis the Loans hereunder and
any Other Lender Loans with (i) after the MSH Advance, (x) a pledge of the
Borrower’s equity interests in the owners of the MSH Facilities and (y) first
priority mortgages on the MSH Facilities (other than the Glen Cove Facility and
the Hunter Mill Facility) and (ii) after the MSREF Advance, (x) a pledge of the
Borrower’s or its affiliates’ equity interests in the owners of the (A) Sonning
Facility and (B) Beaconsfield Facility and (y) first priority mortgages on the
(A) Sonning Facility and (B) Beaconsfield Facility.  The Borrower shall use
commercially reasonable efforts to promptly, if practicable, concurrently with
the applicable Advance (and, in any event, shall so secure the Loans hereunder
(1) in the case of the security described in clause (i) of this sentence, no
later than 45 days after the satisfaction of the existing debt secured by the
HBLR Facilities and (2) in the case of the security described in clause (ii) of
this sentence, no later than 45 days after the satisfaction of the existing debt
secured by the Other MSREF Facilities ) secure on an equal and ratable basis the
Loans hereunder and any Other Lender Loans with (i) upon the satisfaction of the
existing debt secured by the HBLR Facilities, (x) a pledge of the Borrower’s
equity interests in the owners of the HBLR Facilities and (y) first priority
mortgages on the HBLR Facilities and (ii) upon the satisfaction of the existing
debt secured by the Other MSREF Facilities, (x) a pledge of the Borrower’s or
its affiliates’ equity interests in the owners of the Other MSREF Facilities and
(y) first priority mortgages on the Other MSREF Facilities.  The Borrower and
Lender hereby acknowledge and agree that each agreement, if any, evidencing an
Other Lender Loan shall (i) contain a cross default provision substantially
similar to that set forth herein and (ii) provide that the Loans hereunder shall
be secured on an equal and ratable basis by any and all assets securing such
Other Lender Loan.  The assets constituting the security described in this
Section 6.8 and any other security given to secure the Loans hereunder or an
Other Lender Loan, including, without limitation, any collateral assignments,
UCC financing statements, pledges, mortgages, deeds of trust or guarantees (as
such security may change from time to time, including, without limitation, in
connection with the advance of any Other Lender Loan) shall be referred to
herein as the “Collateral”.  Notwithstanding anything herein to the contrary, in
the event that the Merger Agreement is terminated, it is understood and agreed
that a mortgage shall be provided on the Glen Cove Facility and the Hunter Mill
Facility by the Borrower in favor of the Lender in accordance with the
provisions of that certain letter agreement dated on or about the date hereof

 

6.9           Negative Pledge.  The Borrower shall not, and shall cause its
affiliates not to, permit any additional Liens (other than Liens existing as of
the date hereof, incidental Liens arising in the ordinary course, Liens
permitted pursuant to Section 6.1 of the Merger Agreement or Liens to secure the
Loans hereunder) on any of the MSH Facilities, the HBLR Facilities or MSREF
Facilities or on the Borrower’s or its affiliates’ equity interests therein.

 

11

--------------------------------------------------------------------------------


 

6.10         OFAC / Anti-Terrorism.  The Borrower shall not, and shall cause its
affiliates not to, use any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person for the purposes of
financing the activities of or with any Person or in any country or territory
that, at the time of funding is an Embargoed Person.  The Borrower shall not,
and shall cause its affiliates not to, conduct any business with or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of an Embargoed Person.

 

6.11         Exclusivity.  Subject to Lender complying with its obligations set
forth herein, Borrower agrees that if it or its affiliates consummate the
transactions contemplated by (i) the MSH PSA, (ii) the HBLR PSA or (iii) the
MSREF PSA, the Borrower shall borrow the necessary funds from Lender on the
terms set forth herein.

 

SECTION 7.           EVENTS OF DEFAULT

 

Upon the occurrence and during the continuance of any of the following events:

 

(a)           The Borrower shall fail to pay any amount payable hereunder, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of 10 days; or

 

(b)           Any representation or warranty made or deemed made by the Borrower
hereunder shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or

 

(c)           The Borrower shall default in the observance or the performance of
any other agreement, obligation or restriction contained herein and such default
shall continue for more than 30 days; or

 

(d)           The Borrower or Parent shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect; (ii) consent to the institution of
any proceeding or petition described in clause (e) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, receiver manager or similar official for the
Borrower, the Parent or for a substantial part of its assets; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; or (v) make a general assignment for the benefit of creditors;
or

 

(e)           An involuntary proceeding shall be commenced or an involuntary
petition shall be filed under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect seeking (i)
liquidation, reorganization or other relief in respect of the Borrower or the
Parent or their debts, or of a substantial part of their assets or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
receiver manager or similar official for the Borrower or the Parent or a
substantial part of their assets, and, in any such case, such proceeding or
petition shall continue undismissed

 

12

--------------------------------------------------------------------------------


 

for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or

 

(f)            Any event or condition occurs that results in any (i)
indebtedness (other than obligations in respect of the Merger Agreement) of
$25,000,000 or more of the Parent and its Subsidiaries owing to the Lender or
its affiliates or (ii) Other Lender Loan, in each case, becoming due prior to
its stated maturity or that enables or permits (after giving effect to any grace
period) the Lender or its affiliates to cause any such indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; or

 

(g)           This Agreement shall cease, for any reason, to be in full force
and effect or the Borrower shall so assert in writing; or

 

(h)            A Change of Control shall occur;

 

then, and in any such event, so long as any such Event of Default shall be
continuing, Lender may exercise any and all rights and remedies provided for in
any Loan Document or otherwise allowed under law or in equity, including,
without limitation, either or both of the following remedies:  (i) the Lender
may by notice to the Borrower, declare the Loan Commitment to be terminated
forthwith, whereupon the Loan Commitment shall immediately terminate; and (ii)
the Lender may, by notice of default to the Borrower, declare all or a portion
of the Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

SECTION 8.           MISCELLANEOUS

 

8.1           Amendments and Waivers.  No Loan Document nor any terms thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 8.  The Lender and the Borrower may, from time to
time, enter into written amendments, supplements or modifications hereto for the
purpose of adding any provisions to any Loan Document in which they are parties
or changing in any manner the rights of the Lender or of the Borrower or
waiving, on such terms and conditions as the Lender may specify in such
instrument, any of the requirements of any such Loan Document or any Default or
Event of Default and its consequences.

 

Any such waiver and any such amendment, supplement or modification described in
this Section 8 shall be binding upon the Borrower, the Lender and all future
holders of Loans.  In the case of any waiver, the Borrower and the Lender shall
be restored to their former position and rights hereunder and under the
outstanding Loans, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.

 

8.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise

 

13

--------------------------------------------------------------------------------


 

expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when sent, confirmation of
receipt received, addressed as follows in the case of the Borrower and the
Lender, or to such other address as may be hereafter notified by such respective
parties hereto:

 

The Borrower:

 

Sunrise Senior Living Investments, Inc.

 

 

7900 Westpark Drive

 

 

McLean, VA 22102

 

 

Attention: Mark Ordan

 

 

Facsimile: (703) 744-1990

 

 

 

The Lender:

 

Health Care REIT, Inc.

 

 

4500 Dorr Street

 

 

Toledo, OH 43615-4040

 

 

Attention: Jeffrey H. Miller, Esq.

 

 

Facsimile: (419) 247-2826

 

8.3           No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

8.4           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Lender and their respective
successors and assigns, except that neither the Borrower nor the Lender may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the other party hereto.

 

8.5           Confidentiality.  The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its affiliates’ directors, officers, employees,
trustees, agents, members or partners, including accountants, legal counsel and
other agents and advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or self-regulatory authority,
required by applicable law or by any subpoena or similar legal process; provided
that to the extent reasonably practicable and permitted by applicable law and
other than in connection with routine audits and reviews by regulatory and
self-regulatory authorities, the Lender shall notify the Borrower as promptly as
practicable of any such requested or required disclosure in connection with any
legal or regulatory proceeding, (iii) in connection with the exercise of any
rights or remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder or under the Loan Documents,
(iv) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 8.5 or (y) becomes available to the Lender
or any of its affiliates

 

14

--------------------------------------------------------------------------------


 

on a nonconfidential basis from a source other than the Borrower and (v) to the
extent such Information is independently developed by the Lender.  “Information”
means all non-public information received from the Borrower, any affiliate or
their business, other than any such information that is available to the Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
affiliate.  Notwithstanding any other provision of this Agreement or any other
Loan Document, the provisions of this Section 8.5 shall survive with respect to
the Lender until the second anniversary of the Termination Date.

 

8.6           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Lender.  This Agreement shall become
effective with respect to the Borrower and the Lender when the Borrower and
Lender shall have executed this Agreement.

 

8.7           Governing Law; No Third-Party Rights.  This Agreement and the
rights and obligations of the parties under this Agreement, including, without
limitation, the Loans, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without regard to any choice
or conflicts of laws principles thereof that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  This Agreement is
solely for the benefit of the parties hereto and their respective successors and
permitted assigns.

 

8.8           Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory).  Each party hereto
(A) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (B) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 8.8.

 

8.9           Security Release.  (a) The Lender hereby acknowledges and agrees
that, from and after the date on which the Merger Agreement is terminated, upon
any repayment or prepayment of the Loans and any Other Lender Loans (in each
case, whether occurring before or after such termination) that results in the
aggregate outstanding principal amount thereof being reduced to an amount less
than the total aggregate value of the Collateral at such time, the Lender shall
release promptly that portion of the Collateral identified by the Borrower in
writing to the Lender so long as the Borrower can reasonably demonstrate that
the value of the remaining Collateral after giving effect to such release
exceeds the aggregate outstanding principal amount of the Loans and any Other
Lender Loans after giving effect to such repayment or prepayment.

 

(b) The Lender hereby agrees to release promptly the Collateral upon repayment
or prepayment, as applicable, in full of the Loans and any Other Lender Loans.

 

[SIGNATURE PAGE FOLLOWS]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Edward W. Burnett

 

 

 

Name:

Edward W. Burnett

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

HEALTH CARE REIT, INC.,

 

 

as Lender

 

 

 

 

 

 

 

 

By:

/s/ Erin C. Ibele

 

 

 

Name:

Erin C. Ibele

 

 

 

Title:

Senior Vice President —

 

 

 

 

Administration and Corporate Secretary

 

16

--------------------------------------------------------------------------------